725 N.W.2d 95 (2006)
In re Petition for Transfer to Disability Status of Mark Howard GARDNER, a Minnesota Attorney, Registration No. 228801.
No. A06-2192.
Supreme Court of Minnesota.
December 20, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility and respondent Mark Howard Gardner have entered *96 into a stipulation for transfer of respondent to disability inactive status under Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), without further proceedings, coupled with a stay of pending disciplinary investigations concerning respondent. The stipulation and a petition for transfer to disability inactive status have been filed in the above-entitled matter.
The court has reviewed the petition and stipulation and concludes that transfer to disability inactive status and a stay of the pending disciplinary proceedings are appropriate.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective immediately respondent Mark Howard Gardner is transferred to disability inactive status under Rule 28, RLPR. During the period that respondent is on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Although respondent is not currently practicing law, respondent shall complete the process of providing notice of his disability inactive status as required under Rule 26, RLPR, to the extent applicable.
IT IS FURTHER ORDERED that the pending disciplinary proceedings concerning respondent are stayed until such time as respondent petitions for reinstatement to the practice of law under Rule 28(d) and Rule 18, RLPR. Upon filing of a petition for reinstatement, unless otherwise ordered by this court, the parties shall first proceed under Rule 18. If respondent is reinstated to the practice of law, the Director shall then proceed to complete the pending disciplinary proceedings that are stayed by this order.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice